Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS

Claims 1-29 are allowed.
The arguments provided in the Response dated 11/23/2020 are sufficient to overcome the outstanding rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach: 
A method for determining a placement of an ultrasound transducer for a procedure, the method being implemented by a computing system comprising at least one processor, memory, and communications circuitry, the method comprising:

rendering, by the at least one processor, a first three dimensional (“3D”) environment on a display device associated with the computing system, the first 3D environment comprising first images of a first body region of a patient and second images comprising a first representation of a virtual ablation needle placed at a first location within the first body region and a second representation of a virtual ultrasound transducer being placed at a second location within the first body region;

determining, by the at least one processor, whether the virtual ablation needle and the virtual ultrasound transducer, each of which is rendered in the first 3D environment, collide at a first collision point;

adjusting, in response to a collision occurring at the first collision point, at least one parameter associated with at least one of: a first orientation of the virtual ultrasound transducer and a first position of the virtual ultrasound transducer;

determining whether the virtual ablation needle and the virtual ultrasound transducer collide in response to the at least one parameter being adjusted; and

storing, by the at least one processor, position data indicating a third location of the virtual ultrasound transducer after the at least one parameter has been adjusted, the position data being stored by the memory in response to determining an absence of a collision between the virtual ablation needle and the virtual ultrasound transducer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793